DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 13-14,30,32-39,43 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darbyshire et al. (2017/0283067).  Darbyshire et al. shows the use of a seat system for a passenger aircraft having at least one passenger seat (100) and seat back tray table assembly (105,200,800) mounted as a stowable clamshell holder installed to a back the passenger seat and movable between a first storage position and a second deployed position (Fig. 1A, Fig. 1D).  The passenger seat has a base frame with a backrest attached thereto and a headrest (see Fig. 1A).  The food tray assembly including a tray (125,225,825) having a sliding mechanism (120,220,820) adapted for providing movement between a first forward position and a second aft position to a seated passenger  and an alignment mechanism attached to said sliding mechanism for maintaining said tray in a horizontally aligned relationship during said movement (slide block 830 integral with pin 820 engages guide wheels 850 keeping outer table portion 840 substantially parallel with the inner table portion 825).  Regarding claims 2-3 and 32-33, a PED holder (230) is attached to the seat back tray assembly.  Regarding claims 5-7 and 35-37,  a lock mechanism (110) is attached to the back of the passenger seat along with a display (115) attached.  The display is adjoined by a bezel (as the display is within an enclosure see para [0032]).  Regarding claims 14 and 43, the sliding mechanism comprises a rail (830) as and guide assembly (845,850).       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darbyshire et al. in view of Lee (2013/0147240).  Darbyshire et al. shows all of the teachings of the claimed invention except the use of a head rest is adjustable to accommodate for the height of the passenger, upholstery package and trim package.  Lee teaches the use of an adjustable headrest (see para[0013]).  Regarding claims 11-12 and 41-42, Lee further shows the use of an upholstery package (see para [0014]) and a trim package (the flat strip of upholstery attached by a hook and loop fastener (see para[0015]).  It would have been obvious to one of ordinary skill in the art to modify the seat of Darbyshire et al. with the teachings of Lee in order to provide more comfort and support to a user.  
Claim(s) 15 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darbyshire et al. in view of Barecki et al. (3,762,766).  Darbyshire et al. shows all of the teachings of the claimed invention except the use of a pin and slot, as a sliding mechanism.  Barecki et al. teaches the use of a tray (150) with a first pin (154) and a second pin (154) attached to a respective one side and opposing side of the tray, and a first slot and a second slot adjacent thereto whereby the tray is slidable by the respective pin being inserted and slidable within the slot.  It would have been obvious to one of ordinary skill in the art to modify the tray of Darbyshire et al. with the teachings of Barecki et al. in order to allow a more compact slide mechanism integral with the alignment mechanism to better to store the tray within the seat back. 
 Claim(s) 31 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darbyshire et al. in view of Brennan (3,773,381).  Darbyshire et al. shows all of the teachings of the claimed invention except the use of a tray comprising bi-fold tray.  Brennan teaches the use of a bi-fold tray (10) having a first portion (24) and with a second portion (26) hingedly connected thereto.  It would have been obvious to one of ordinary skill in the art to modify the tray of Darbyshire et al. with the teachings of Brennan et al. in order to allow a more compact tray during storage that provides additional knee room for a passenger. 
Allowable Subject Matter
Claims 16-29 and 45-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
August 6, 2022